DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 (in  part), 2, drawn to a method of capturing target DNA wherein both of the sense strand probe set and the antisense strand probe set can cover the entire sequence of the target DNA.
Group 2, claim(s) 1 (in part), 3-4, 11drawn to a method of capturing target DNA wherein each probe in the sense strand probe set and each probe in the antisense strand probe set further contain a recognition sequence of a transcriptase and / or a recognition sequence of a sequencing prime.
3, claim(s) 1 (n part), 12 , drawn to a method of capturing target DNA wherein the single probe in the sense strand probe set and the antisense strand probe set has a length of 120-220 nt.
Group 4, claim(s) 1 (in part), 13, drawn to a method of capturing target DNA wherein each probe in the sense strand probe set has a length of 181 nt; and/or each probe in the antisense strand probe set has a length of 184 nt..
Group 5, claim(s) 1 (in part), 14, drawn to a method of capturing target DNA wherein each of the sense strand probe set and the antisense strand probe set is labeled with biotin..
Group 6, claim(s) 15 drawn to A method of sequencing target DNA.
Group 7, claim(s) 16, drawn to A method of cancer detection.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 2, applicant must elect a specific recognition or transcriptase sequence.
Searching one recognition or transcriptase sequence would not inherently provide art on another recognition or transcriptase sequence.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: groups 1-10 lack unity of invention because even though the inventions of these groups require the technical feature of detecting the recited genes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruan (CN106086013A).  Ruan discloses a probe for nucleic acid enrichment and capture, and a design method thereof, comprising: a bi-directional probe consisted of a sense strand probe and an antisense strand probe, wherein the sense strand probe and the antisense strand probe are both designed not to overlap, and both are 30-89 nucleobases in length. The 3' or 5' of the probe is biotin-labeled and can bind to the avidin on magnetic beads. The bi-directional probe of the invention can increase the specificity of capture (that is, reducing capture of genomic DNA at non-target sites), and significantly enhance capture of mutant DNA in a sample. It may also be used to increase an original copy number of captured sample nucleic acid. (see abstract, and description,). Thus the claims lack a special technical feature over the prior art and unity of invention.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Steven Pohnert/Primary Examiner, Art Unit 1634